 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LIPSEY, Jr.,                           No. 2:18-cv-0362 KJM DB P
12                        Plaintiff,
13            v.                                         ORDER
14    Dr. NORUM, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding with an action under 42 U.S.C. § 1983. Plaintiff

18   initially filed this action in the United States District Court for the Northern District of California

19   on June 16, 2014. On June 8, 2017, Judge Chhabria granted plaintiff’s motion for the

20   appointment of counsel and, a month later, appointed counsel for plaintiff. (ECF Nos. 137, 141.)

21   On June 9, 2018, Judge Chhabria transferred this case to the present court. (ECF No. 161.)

22   Plaintiff’s appointed counsel continued to represent plaintiff here.

23          To clarify the record and plaintiff’s appointed counsel’s status, this court confirms the

24   appointment of Kate Falkenstein and Shawna Ballard of Reichman Jorgensen LLP as counsel for

25   plaintiff in this action. For purposes of proceedings in this court, the appointment of Ms.

26   ////

27   ////

28   ////
                                                         1
 1   Falkenstein and Ms. Ballard is effective, nunc pro tunc, as of June 9, 2018, the date plaintiff’s

 2   case was transferred here.

 3             IT IS SO ORDERED.

 4   Dated: November 19, 2019
 5

 6

 7

 8

 9

10

11
     DLB:9
     DB/prisoner-civil rights/lips0362.appt csl
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
